Pee Cueiam.
This is an action for divorce. The trial court denied a decree, and the action is brought by the plaintiff into this court. A careful reading of the record convinces us that the j udgment is right and should be affirmed. The plaintiff’s testimony, it is true, would, if taken at its face value, entitle her to a divorce, but it cannot be read without the feeling that she has grossly exaggerated mere trifles, and has given acts of the defendant a coloring not even suspected by herself at the time the acts were committed. When there is considered with this the defendant’s denials and explanations, we cannot say that the trial judge decided against the weight of the evidence.
It would but encumber the record to discuss the testimony in detail. Suffice it to say, therefore, that we find no cause for disturbing the judgment of the trial court. Affirmed.